DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Arguments
Applicant's arguments filed 12/22/2020 with respect to the 35 U.S.C. §112 (b) rejection of claims 11, 4, 5, 7-13, and 15-17 have been fully considered but they are not persuasive.
With respect to claims 1 and 11 it is still unclear how the system works because the claim uses alternative language in ways that makes it unclear.  The language makes it unclear because what and when the additional data is appended to signal, and what signal the additional data is appended to is not clearly stated and different parts of the claim appear to contradict each other.  
The claims recite the term “vehicle data” but do not discuss what that data is referring to.  Furthermore in claim 5 the “vehicle data comprise at least one control command for a stationary radio station”, which would mean that the “vehicle data” claimed is not vehicle data as understood by one of ordinary skill in the art.
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
The claims currently use alternative language (Markush groups) and therefore only require one of the elements to read on the claimed invention.  The Examiner contends that given the broadest reasonable interpretation in light of the specification (also see 112) the language “area data” would be the position and identification of device T.  Furthermore the language “operating data from a stationary warehouse apparatus associated with a respective stationary radio station” would also read on the position and identification of device T, because device T has a transponder (radio station) and memory (see at least Muller ¶0065-66) therefore the entire device T would be considered a warehouse apparatus.  The Examiner further notes that as claimed “warehouse apparatus associated with a respective stationary radio station” would read on a transponder with a memory. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 4, 5, 7-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1 and 11
The claim language states “appending additional data to at least one of the position-determining signal and the position signal” and that the “the additional data appended to the position-determining signal is vehicle data transmitted by the mobile radio station of industrial truck”.  Therefore it is unclear how the “appended additional data” can be added to the “position signal” because the position signal is transmitted from the “stationary radio stations” not the “mobile radio station”. This makes it unclear what device is receiving/sending the signals because of the language “appending additional data…” and “evaluating the appended additional…”.
Claims 4, 5, 7-10, 12, 13, and 15-17 do not cure the deficiencies of claims 1 and 11, and are rejected for the same reason.
With respect to claims 5 and 13
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vehicle data” in claims 5 and 13 is used by the claim to mean “at least one control command for a stationary radio station that controls an actuator connected to one of the plurality of stationary radio stations,” while the accepted meaning is “information pertaining to a vehicle.” The term is indefinite because the specification does not clearly redefine the term.
With respect to claims 7 and 15
 Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “area data” in claims 7 and 15 is used by the claim to mean “at least one control command for the at least one industrial truck that controls a function of' the at least one industrial truck,” while the accepted meaning is “information about a region.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102006038856 (Gulden et al.) in view of EP 1167155 (Muller). 
With respect to claims 1 and 11
Gulden discloses: A method for transmitting data in a system for determining a location of at least one industrial truck comprising a mobile radio station and positioned in an area having a plurality of stationary radio stations, the method comprising (see at least Fig 1; BS, F, T; ¶0040):
transmitting a position-determining signal from the mobile radio station (see at least Fig 1; BS; and ¶0041) to the plurality of stationary radio stations (see at least Fig 1; T; and ¶0041), the plurality of stationary radio stations receiving the position determining signal from the mobile radio station (see at least Fig 1; BS and T; and ¶0039 and ¶0041; discussing that BS is on the vehicle and sends signals to transponders T.);
transmitting a position signal from each of the plurality of stationary radio stations to the mobile radio station in response to the received position-determining signal (see at least Fig 1; BS and T; and ¶0039-41), wherein position signals are received by the mobile radio station from at least three stationary radio stations (see at least Fig 1; T; and ¶0026 and ¶0058); 
appending additional data to at least one of the position-determining signal and the position signal (see at least Fig 1; t and p; and ¶0030, ¶0041, and ¶0065), wherein the appended additional data to the position signal is area data transmitted by the stationary radio stations Discussing adding information about the stations T in the distance measurement signals.)  wherein the area data comprise at least one of the following data records:
sensor data from a sensor associated with a respective stationary radio station; status data from a switchable apparatus associated with a respective stationary radio station; and operating data from a stationary warehouse apparatus associated with a respective stationary radio station (see at least Fig 1; t and p; and ¶0041, ¶0030, and ¶0065; The Examiner notes that a identifier and/or position of a transceiver would be considered “operating data of a stationary warehouse apparatus”).
evaluating the appended additional data after receiving the at least one of the position determining signal and the position signal (see at least Fig 1-3; and ¶0065; Discussing using the distance and the transponder position to determine the position of BS.); and
determining a current vehicle position from the at least three received position signals (see at least Fig 1-3; ¶0026 and ¶0058; and claim 1). 
Gulden does not specifically teach:
wherein the additional data appended to the position-determining signal is vehicle data transmitted by the mobile radio station of industrial truck.
However Muller teaches:
wherein the additional data appended to the position-determining signal is vehicle data transmitted by the mobile radio station of industrial truck. (see at least Fig 4 and 5; #400, #430; and #550; and ¶0024 and ¶0028).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gulden by having additional data appended to the position-determining signal is vehicle data transmitted by the mobile radio station of industrial truck as taught by Muller, because doing so would allow the vehicle to send its position back to the system and other devices (see at least Muller Fig 4 and 5; #400, #430; and #550; and ¶0024 and ¶0028).  Thus allowing the system and other devices to use the position information of the vehicle and therefore making the vehicle position information more useful.
With respect to claims 4 and 12
Gulden does not specifically teach:
wherein the vehicle data comprise at least one of the following data records: current vehicle position; vehicle speed; steering angle; and operating data pertaining to at least one of load, lift height, charge status of a battery, and vehicle light.
However Muller teaches:
wherein the vehicle data comprise at least one of the following data records: current vehicle position; vehicle speed; steering angle; and operating data pertaining to at least one of load, lift height, charge status 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gulden by having wherein the vehicle data comprise at least one of the following data records: current vehicle position; vehicle speed; steering angle; and operating data pertaining to at least one of load, lift height, charge status of a battery, and vehicle light as taught by Muller, because doing so would allow the vehicle to send its position back to the system and other devices (see at least Muller Fig 4 and 5; #400, #430; and #550; and ¶0024 and ¶0028).  Thus allowing the system and other devices to use the position information of the vehicle and therefore making the vehicle position information more useful.
With respect to claims 5 and 13
Gulden does not specifically teach:
wherein the vehicle data comprise at least one control command for a stationary radio station that controls an actuator connected to one of the plurality of stationary radio stations.
However Muller teaches:
wherein the vehicle data comprise at least one control command for a stationary radio station that controls an actuator connected to one of the plurality of stationary radio stations. (see at least Fig 4 and 5; #400, #430; and #550; and ¶0024 and ¶0028; Also see 112 above
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gulden by having wherein the vehicle data comprise at least one control command for a stationary radio station that controls an actuator connected to one of the plurality of stationary radio stations as taught by Muller, because doing so would allow the vehicle to send its position back to the system and other devices (see at least Muller Fig 4 and 5; #400, #430; and #550; and ¶0024 and ¶0028).  Thus allowing the system and other devices to use the position information of the vehicle and therefore making the vehicle position information more useful.
With respect to claims 7 and 15
Gulden discloses:
 wherein the area data comprise at least one control command for the at least one industrial truck that controls a function of the at least one industrial truck (see at least Fig 1; F; and ¶0039-41 and ¶0043; Also see rejection above).
With respect to claims 8 and 16
Gulden does not specifically teach:
wherein the plurality of stationary radio stations forward vehicle data to a higher-level control unit.
However Muller teaches:
wherein the plurality of stationary radio stations forward vehicle data to a higher-level control unit (see at least Fig 1; #100 and #130; and ¶0011).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gulden by having the plurality of stationary radio stations forward vehicle data to a higher-level control unit as taught by Muller because doing so would allow a central controller system to determine position of the vehicle unit (see at least Muller Fig 1; #100 and #130; and ¶0011).  Thus making the system more efficient. 
With respect to claims 9 and 17
Gulden does not specifically teach:
wherein the plurality of stationary radio stations are configured to exchange data between each other.
However Muller teaches:
wherein the plurality of stationary radio stations are configured to exchange data between each other (See at least Fig 1: #117; and ¶0012).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gulden by having the plurality of stationary radio stations are configured to exchange data between each other as taught by Muller because doing so would allow a central controller system to determine position of the vehicle unit (see at least Muller Fig 1; #100 and #130; and ¶0011).  Thus making the system more efficient.
With respect to claims 10 and 17
Gulden does not teach:
further comprising multiple mobile radio stations that are configured to exchange data between each other.
However Muller teaches:
further comprising multiple mobile radio stations that are configured to exchange data between each other (see at least Fig 1 and ¶0021-22)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gulden by having multiple mobile radio stations that are configured to exchange data between each other as taught by Muller because doing so would allow the vehicles to better determine their positions (see at least Muller Fig 1 and ¶0021-22).  Thus making the system more accurate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665